DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant’s arguments with respect to claim 13-32 have been considered but are moot in view of the new grounds for rejection.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 13, 20, 21 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 6, 6, 7, respectively of U.S. Patent No. 10,543,077.  Although the claims at issue are not identical, they are not patentably distinct from each other because the application claim is merely broader than the patent claim. Here, all of the elements of application claim 13, 20, and 21 are found in patent claims 6 and 7.  The differences between the claims is that the patent claim includes added elements and thus is more specific.  Thus patent claims 6 and 7 are in effect a “species” of the “generic” invention of application claims 13, 20, and 21. It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since application claims 13, 20, 21 are anticipated by patent claims 6 and 7, the claims are not patentably distinct. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 13-19, 24-29 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Philipp et al. (Pub. No.: US 2003/0036791). 
Philipp et al. discloses a prosthetic valve (abstract) having a compressed state and an expanded state (e.g., fig. 1, fig. 3), the prosthetic valve comprising: an inner support structure 20 expandable from the compressed state to the expanded state (e.g., fig. 1-3); a valve member 2 positioned inside and coupled to the inner support structure (e.g., fig. 3); and an outer support structure 30/31 expandable from the compressed state to the expanded state (e.g., fig. 2-3), the outer support structure 30/31 positioned around the inner support structure in both the compressed state and the expanded state (figs. 1-3), a first end of the outer support structure coupled to the inner support structure and extending radially outward from the inner support structure such that, in the expanded state, a space exists between the outer support structure and the inner support structure (e.g., fig. 3, 4), the outer support structure 30/31 comprising a tissue engagement portion 31 disposed radially outward of the inner support structure (e.g., fig; 1-3), the tissue engagement portion configured to engage a native valve from within the native valve (e.g., fig. 3), wherein the inner support structure 20 and the outer support structure 30/31 are concentric in both the compressed state and the expanded state (e.g., fig. 1-3).  
For claim 14, 16, and 17, Philipp is fully capable of engaging a native mitral, tricuspid, or pulmonary valve.  Examiner notes these specific implant locations are functional recitations that do not require specific structure for the function to be performed, and thus the functional language is not limiting to the claim, see MPEP 2114. 
For claim 15, the native valve is an aortic valve (para. 26, 27). 
For claim 18, the inner support structure is self-expanding (para. 27).  
For claim 19, the outer support structure is self-expanding (para. 32).  
For claim 23, at least a portion of the inner support structure comprises a covering (e.g., para. 29).  
For claim 24, the first end of the outer support structure 30/31 is coupled to a first end of the inner support structure (fig. 3).  
For claim 25, a distal end of the outer support structure is coupled to a distal end of the inner support structure (fig. 3).  
For claim 26, the prosthetic valve further comprises an upstream tissue engagement portion 31 and a downstream tissue engagement portion 30, wherein the upstream tissue engagement portion is configured to engage an upstream surface of the native valve, and wherein the downstream tissue engagement portion is configured to engage a downstream surface of the native valve (e.g., fig. 3).  
For claim 27, the outer support member extends in a lengthwise direction of the inner support member (e.g., fig. 1-3).  
For claim 28, the prosthetic valve further comprises one or more arms 31 configured to extend behind a native leaflet (e.g., fig. 2-3).  
For claim 29, a second end of the outer support structure is not coupled to the inner support structure (e.g., fig. 1-3). 
For claim 30, Philipp discloses a prosthetic valve (abstract) having a compressed state and an expanded state (e.g., fig. 1, fig. 3), the prosthetic valve comprising: an inner support structure 20 expandable from the compressed state to the expanded state (e.g., fig. 1-3); a valve member 2 positioned inside and coupled to the inner support structure (e.g., fig. 3); and an outer support structure 30/31 expandable from the compressed state to the expanded state (e.g., fig. 2-3), the outer support structure 30/31 positioned around the inner support structure in the compressed state and the expanded state (figs. 1-3), a first end of the outer support structure fixedly coupled to a first end the inner support structure in both the compressed state and the expanded state (e.g., fig. 3), the outer support structure further extending radially outward from the inner support structure such that, in the expanded state, a space exists between the outer support structure and the inner support structure (e.g., fig. 3, 4), the outer support structure comprising a tissue engagement portion 31 disposed radially outward of the inner support structure 20, the tissue engagement portion configured to engage a native valve from within the native valve (e.g., fig. 1-3).  
For claim 31, the prosthetic valve further comprises one or more arms 30 configured to extend behind a native leaflet (e.g., fig. 2-3).  
For claim 32, a second end of the outer support structure is not coupled to the inner support structure (end of 31 is not coupled to the inner support structure, e.g., fig. 2-3).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 20-22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Philipp et al. (Pub. No.: US 2003/0036791) in view of Salahieh et al. (Pub. No.: US 2005/0137690).
For claims 20 and 21, Philipp lacks tissue piercing elements comprising barbs. Salahieh teaches barbs for engagement with the native leaflets (see barbs 37 in figure 2B, see also fig. 9A-H, 36A, B). These barbs preclude migration of the apparatus (para. 80). Thus it would have been obvious to one of ordinary skill in the art at the time the invention was made to have provided Philipp with tissue piercing elements comprising barbs as taught by Salahieh for the purpose of engaging with a native valve to preclude migration of the prosthetic valve.  This modification would have occurred using known methods and would have yielded predictable results. 
For claim 22, Salahieh does not specify that at least a portion of the outer support structure comprises a covering.  However, Salahieh teaches providing a covering B in figure 41 on the outer support structure which engages native leaflets (e.g., fig. 38C).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to have provided Philipp with at least a portion of the outer support structure comprising a covering as taught and suggested by Salahieh for the purpose of enhancing biocompatibility by encapsulating the metallic implant components.  This modification would have occurred using known methods and would have yielded highly predictable results to one of ordinary skill in the art at the time the invention was made. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUBA GANESAN whose telephone number is (571)272-3243. The examiner can normally be reached Monday-Friday, 8 AM - 5 PM Mountain Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on (408) 918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SUBA GANESAN/Primary Examiner, Art Unit 3774